      Case 3:18-cr-08246-DGC Document 114 Filed 06/10/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America                            No. CR18-08246-PCT-DGC
10                  Plaintiff,                           ORDER
11   v.
12   Martin Gerardo Mendoza,
13                  Defendant.
14
15
            The Defendant in this case, Martin Gerardo Mendoza, is currently serving a prison
16
     sentence for abusive sexual contact. He has written a letter to the acting Clerk of this Court
17
     asserting that this criminal case either has or shortly will be “offered to the financial market
18
     as part of a securitized document package whereupon significant investment income is
19
     generated.” Doc. 113. He asks for various items of information related to this alleged use
20
     of his case for financial purposes. His letter has been docketed as a motion.
21
            As far as this Court is aware, this criminal case is not being offered to anyone as a
22
     securitized document package or as an investment of any kind. Nor can the Court conceive
23
     of how this criminal proceeding could have financial value to anyone as an investment
24
     vehicle.   The Court suggests that Defendant is operating on the basis of incorrect
25
     information, and will deny his request (Doc. 113).
26
            Dated this 9th day of June, 2020.
27
28
